DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (CA 1195639).
Johnson discloses a process of conversion of a hydrocarbonaceous oil in the presence of an iron catalyst promoted by alkali metal carbonate or sulphide (the abstract).
In examples 1-5, Johnson operates processes of conversion of vacuum residuum also containing sulfurclaim 3 in the presence of a ferric oxide catalyst and water (slurry). The slurry is pressured and flushed with carbon monoxide at different pressures such as 3, 12.8, 13.1 Mpaclaims 11, 14, and 15 and at a temperature of 400°Cclaims 11, 14, and 15 for 150 minutesclaim 12 to obtain different products such as naphtha, gas oil (see examples, especially example 1).
The ratio of content of the iron oxide catalyst and the content of sulfur of the oil feedstock in the reaction mixture disclosed by Johnson. In example 1, the feed contains around 0.5 mole of sulfur (6.52% of 252.5 g of vacuum residuum). 12.6 g of ferric oxide (Fe2O3) has around 0.15 mole of iron. There are the ratio of iron and sulfur element should be around 1:3. This ratio is not the molar ratio of iron element to sulfur element 1:1 and 1:2 which is recited in claim 1.
It is noted that 12.6 g of iron catalyst in 252.5 gram of the vacuum residuum is about 5 wt.% of iron catalyst in the reaction mixture in exemplified process 1. However, on page 5 lines 2-3 of page 8, Johnson discloses that the concentration of the iron catalyst can be from 0.2 to 10% based on the heavy oil feedstock.
As discussed above, the exemplified process can be operated with up to 10 wt.% of iron catalyst equal to the amount of 25.2 g of ferric oxide (2 x 12.6 grams). 25.2 g of ferric oxide has around 0.3 mole of iron. It means the process can be operated up to 0.3 moles of iron catalyst.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by employing an amount catalyst having 0.25 mole of iron to have a ratio of iron and sulfur of 1:2 to arrive at the applicant’s claimed process except the criticality of this ratio can be shown by applicants.
From page 3, line 25 to page 4, line 1, Johnson discloses a mixture of carbon monoxide and hydrogen such as syngas can be used as called for in claim 5.
Regarding claims 6-8, the ferric oxide (Fe2O3) catalyst of Johnson also functions as a desulfurization catalyst. It is recycled (regenerated) several times.
Regarding claim 13, example 1 shows the weight percentage of the catalyst in the slurry around 4%. On page 5, lines 12-14, Johnson discloses the size of the catalyst is from 37 to 841 micrometers.
Regarding claims 9 and 10, applicants does not clearly claim the regeneration product is selected as the catalyst for the first conversion step. Therefore, the ferric oxide of Johnson meets the requirement for these claims 9 and 10.
Johnson does not disclose the CO volume content in the CO containing gas as recited in claim 4. However, Johnson discloses only the presence of CO as a gas in the vessel (see example 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by using a CO containing gas having a high content of CO such as more than 15, or even pure to arrive at the
applicants’ claimed process except the criticality can be shown by applicants.
The condition of temperature and pressure recited in claim 15 is mentioned in the above 103 rejection. Johnson does not disclose dividing the CO gas into two flows and then both of the flows are used in the reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by dividing the CO feed and then feeding to the reaction to arrive at the applicants’ claimed process provided that there is enough CO for the reaction except the criticality can be shown by applicants.
Regarding claim 16, Johnson does not disclose the volume ratio of the CO to the oil slurry. However, CO and slurry are different phases of the reaction in the reactor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Johnson process by employing any volume ratio of the CO and slurry to operate the process provided that the CO content is enough for the conversion reaction occur except the criticality can be shown by applicants.

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (CA 1195639) in view of Hengstebeck (2,917,450).
Regarding claim 17, Johnson does not disclose the conversion product is hydrogen- converted to obtain a final product. However, Johnson discloses the product of the conversion includes different products such as naphtha and gas oil (see table 2). Hengstebeck discloses gas oil can be converted to naphtha of higher ordinary octane number by dehydrogenation of the gas oil in the presence of hydrogen and a hydrogenation-dehydrogenation catalyst at a temperature of 750 to 950F and under pressure of 200 to 800 psi (col. 1, lines 40-46; col. 3, lines 33-42)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by further converting the gas oil as disclosed by Hengstebeck to increase the value of gas oil.
Regarding claim 18, Hengstebeck does not disclose the content of hydrogen in the hydrogen stream used of the dehydrogenation step of gas oil. However, Hengstebeck discloses the step requires hydrogen, namely the recycled hydrogen (col. 1, lines 40-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hengstebeck process by using a hydrogen recycle stream having an appropriate content of hydrogen to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Johnson discloses the first conversion step of the oil reactant dispersed with finely divided catalyst is carryout in a turbulent reactor. Such a reactor is not different from the suspended bed or a slurry bed reactor in the first conversion step used in claim 19.
Hengstebeck does not discloses what kind of reactor is used for the second conversion step. However, the use of the reactor should be selected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process having been modified by Hengstebeck by using appropriate reactor to arrive at the applicants’ claimed process as recited in claim 19 except the criticality can be shown by applicants.

Hengstebeck does not disclose the time of the dehydrogenation reaction as recited in claim 20. However, the time of the reaction depends on many reaction parameters such as temperature, catalyst activity...
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hengstebeck dehydrogenation reaction by selecting appropriate reaction times to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 21, Hengstebeck does not disclose the volume ratio of the CO to the oil slurry. However, CO and slurry are different phases of the reaction in the reactor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Johnson process by employing any volume ratio of the hydrogen and slurry to operate the process provided that the hydrogen content is enough for the conversion reaction occur except the criticality can be shown by applicants.
Regarding claim 22, the catalyst used in the dehydrogenation step is a hydrogenation- dehydrogenation catalyst. The adding catalyst to the gasoil before or during the reaction (second conversion) would be expected to yield similar results except the criticality can be shown.
Regarding claim 23, the conversion step of bitumen vacuum residuum disclosed by Johnson is carried out in the presence of water (see example 1). Mineral oil is known as colorless, odorless, light mixtures of higher alkanes. Therefore, the bitumen vacuum residuum cannot be considered to be a mineral oil.


Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
The argument “For the claim 1, compared with D1 (CA1195639A), the currently amended claim differs at least in that: Claim 1 limits keeping a molar ratio of iron element to sulfur element of “1:1 or 1:2”. Due to this distinctive technical feature, the invention of claim 1 has achieved the following unexpected technical effects: The conversion process for inferior oil provided by the present invention is carried out in the presence of a catalyst which is at least one selected from the group consisting of an iron oxide compound, a desulfurization waste agent resulting from use of an iron oxide compound as desulfurizer, and a regeneration product of the desulfurization waste agent, under a controlled molar ratio of iron element to sulfur element in a reaction system. Under such conditions it is found that free radical condensation polymerization of the inferior oil during the cracking process can be blocked effectively, and hydrogenation is achieved with active hydrogen produced from the conversion of CO and water (refers to water produced in the conversion process of the inferior oil). In the conversion reaction, the inferior oil can be directly converted, thereby improving the yield of oils converted from the inferior oil.” is not persuasive since the data shows only at ratio 1:2 and 1:1 of iron and sulfur. As discussed above, Johnson discloses the process can be operated at a ratio of 1:2 of iron and sulfur as discussed above. Applicants do not show the criticality of ratio 1:2 and 1:1 of iron and sulfur when compared with other ratio. Therefore, operating the Johnson process under a ration of iron and sulfur as claimed by applicants is obvious as discussed in the above rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772